Citation Nr: 0513074	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  96-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disability, 
including defective vision, to include a disability due to 
undiagnosed illness manifested by visual disturbances.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971 and from December 1990 to August 1991.  The veteran 
served in Southwest Asia during the Persian Gulf War from 
February 8, 1991 to June 16, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In February 1999, the Board remanded 
this case and in August 2002, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In 
June 2003, the Board remanded the case for readjudication.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The record does not contain medical evidence showing that 
the veteran currently has an eye disability that is related 
to his active military service or events therein; the 
veteran's diagnosed refractive errors are not diseases or 
injuries within the meaning of applicable legislation and 
there is no evidence of superimposed disease or injury 
occurring during military service that resulted in increased 
disability.  

3.  The veteran's complaints of defective vision and visual 
disturbances are related to known clinical diagnoses.  A 
chronic disability manifested by visual disturbances 
resulting from an undiagnosed illness or a chronic 
multisymptom illness was not manifested during service and is 
not currently manifested to a compensable degree.  




CONCLUSION OF LAW

An eye disability, including defective vision, to include a 
disability due to undiagnosed illness manifested by visual 
disturbances, was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004); 38 C.F.R. § 3.317 
(2002, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In January 2000, the RO sent the veteran a letter notifying 
him that it was reviewing his claim for disability benefits 
based on Gulf War service.  He was advised that additional 
information (medical and nonmedical evidence) could be 
submitted.  In October 2003, the RO notified the veteran of 
the evidence necessary to substantiate his claim for service-
connected compensation benefits, and also advised him of his 
and VA's respective obligations with regard to obtaining 
evidence.  The veteran was advised to send additional 
evidence to the RO.  

The August 1996 statement of the case (SOC), the March 2002 
supplemental statement of the case (SSOC), the April 2004 
SSOC, the August 2004 SSOC, and the February 2005 SSOC 
collectively notified the veteran of the evidence of record, 
of the adjudicative actions taken, and of the reasons and 
bases for the denial. 

Effective November 9, 2001, the presumptive period for 
compensation for Gulf War veterans undiagnosed illnesses was 
extended from December 31, 2001 to December 31, 2006.  See 66 
Fed. Reg. 56,615 (Nov. 9, 2001).  The February 2005 SSOC 
advised the veteran that service connection could be 
established for chronic disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or at any time through December 31, 2006.  

Effective June 10, 2003 and applicable March 1, 2002, VA 
promulgated revised regulations to implement changes to 38 
U.S.C.A. § 1117.  See 68 Fed. Reg. 34,539-34,543 (June 10, 
2003).  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability."  38 U.S.C.A. § 1117(a)(2) (West 2002); 
38 C.F.R. § 3.117(a)(2) (2004).  The Board acknowledges that 
the veteran has not specifically been advised of these 
statutory changes and regulatory amendments.  
Notwithstanding, the Board finds there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
various correspondence cited above effectively notified the 
veteran of the evidence necessary to substantiate his claim 
and the Board concludes that the amendments do not affect the 
substance of his claim.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the RO's formal VCAA notice letter to the veteran.  
At bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done, irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication, 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in December 
1995, and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

The claims folder contains relevant service medical records, 
VA outpatient treatment records, and private medical records.  
The veteran was provided VA eye examinations in September 
1994, November 1999, and October 2002.  In March 2005, the 
veteran submitted correspondence indicating that he had no 
other medical data to support his appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.6 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

A review of service medical records shows that the veteran 
reported "eye trouble" on various Reports of Medical 
History completed in conjunction with periodic physical 
examinations.  The Report of Medical History dated in April 
1980 noted that the veteran was treated for chronic 
conjunctivitis and Report of Medical History dated in August 
1988 noted the veteran wears glasses.  Examinations, however, 
repeatedly noted that the eyes were normal on clinical 
evaluation.  In August 1991, the veteran underwent an 
optometric examination.  He complained of blurred vision near 
with distance okay.  Assessment was simple myopia, simple 
myopic astigmatism, presbyopia (right eye), and presbyopia, 
emmetropia (left eye).  

On VA examination in September 1994, the veteran reported 
tearing and slight light sensitivity with blurred vision at 
near.  History was negative for ocular health, surgery, or 
trauma.  Diagnosis was hyperopia, presbyopia.  

On VA examination in November 1999, the veteran reported 
"variable vision."  His vision will be good and then poor 
and this has been going on for four to five years.  On 
examination, corrected vision was to 20/20 in both eyes.  
Cover test was normal, there was no indication of diplopia, 
and there was full range of motion of the extraocular 
muscles.  On dilated fundus examination, the macula had some 
minor variation.  There appeared to be a macular aneurysm and 
hyperpigmentation but nothing that would interfere with 
vision.  The examiner stated:

His variable vision may be due to the dry 
eyes associated with arthritis.  
Arthritis affects connective tissue and 
the tear producing glands in the white 
part of the eye or connective tissue and 
this could be the reason for his variable 
vision.  It is correctable to some extent 
with Artificial Tears.  

In March 2001, the veteran was seen at the VA optometry 
clinic.  Assessment was hyperopia and presbyopia in both 
eyes.  There was no pathology.  

The veteran underwent a VA eye examination in October 2002.  
The veteran reported his eyes were going bad.  They get tired 
and he cannot drive at night.  The examiner reviewed the 
claims folder.  On physical examination, the right and left 
eyes were corrected to 20/20 both near and far.  Various 
diagnostic and clinical tests were conducted.  Diagnosis 
included presbyopia, hyperopia, dry eyes, astigmatism, and an 
extraocular muscle imbalance.  The examiner noted that 
presbyopia is related to the aging process and that hyperopia 
(farsightedness) is something that is congenital.  

Private medical records show that the veteran was seen on 
various occasions with complaints of blurred vision and tired 
eyes.  In January 2004, he reported that his visual acuity 
was decreasing both distance and near and he sees floaters 
occasionally.  Diagnosis was (1) cataracts both eyes; (2) 
hyperopia both eyes; (3) presbyopia both eyes; (4) arcus both 
eyes; (5) cornea scar right eye; and (6) mild ptosis right 
eye.  

As indicated, the veteran has been diagnosed with various 
refractive errors.  Refractive error of the eye is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2004).  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Service medical records indicate the veteran had diagnosed 
refractive error but the evidence does not show that any 
superimposed disease or injury occurred during military 
service that resulted in increased disability.  Thus, as a 
matter of law service connection for refractive error must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The VA examinations in November 1999 and in October 2002 
noted that the veteran has dry eyes.  In October 2002, the 
examiner noted the veteran had deposits of cholesterol in the 
cornea and was developing some nuclear sclerotic cataracts or 
aging type cataracts.  He also had some conjunctival 
hypertrophy and some pigmentation of his conjunctivae, both 
which can be associated with irritants or smoking.  The 
examiner could not associate the dry eyes with any type of 
medication and he noted that environment conditions and diet 
probably play a factor in it.  The examiner did not find any 
evidence of chemical spills in the records or anything in the 
eye that would cause it.  

The examiner stated that the veteran did not have any 
service-connected arthritic condition but that he may be 
developing arthritis and that "there is no service 
connection that [he] could document for his dry eyes."  The 
Board notes that the veteran is service-connected for 
degenerative joint disease of the right knee.  This, however, 
appears to be traumatic arthritis related to an in-service 
injury.  Information in the claims folder indicates the 
veteran has degenerative arthritis in various joints, not 
service-connected.  Even assuming dry eyes constitute a 
disability, as opposed to a symptom, there is nothing in the 
record suggesting that the veteran's dry eyes are related to 
his service-connected traumatic arthritis in the right knee 
as opposed to his multiple nonservice-connected arthritic 
conditions.  

The October 2002 examiner also indicated that the only other 
difference with the prior examinations was that he did find 
an extraocular imbalance.  The examiner found nothing in the 
military records that would be attributable to or causing any 
type of injury to the eyes that would cause the extraocular 
muscle imbalance or vertical deviation that the veteran has.  
The examiner noted that he was not able to elicit any 
diplopia and that the veteran had an alternate suppression of 
the eye.  This type of suppression indicated a long-standing 
extraocular muscle imbalance and may have been something that 
the veteran had prior to military service but he was able to 
compensate for it in his younger days.  Therefore, it did not 
manifest itself.  The examiner suspected a decompensated 
phoria and stated that the veteran was no longer able to 
compensate for this slight muscular imbalance that he had all 
of his life and he does have a deviation that he cannot 
control.  

On review, the record does not contain evidence showing that 
the veteran currently has a diagnosed disability of the eye 
that is related to his active military service or events 
therein. 

The veteran also contends that his eye problems began during 
his service in the Persian Gulf.  In his VA Form 9, he argued 
that his service in the Persian Gulf was the origin of his 
present medical problems.  He reported that his eyes are 
weakening to the point that he had to have his glasses 
changed two times in one year.  

Service connection can be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2006 
and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. §3.317(a)(1) (2002). 

"Objective indications of a chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2002).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders. 38 
C.F.R. § 3.317(b) (2002).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  

In Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004), the Court 
stated "in order to establish service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War and is a "Persian 
Gulf veteran." See 38 C.F.R. § 3.317(d)(2) (2004).  
Notwithstanding, service connection under the referenced 
presumptive provisions is not warranted as the veteran's 
defective vision and complaints of visual disturbances have 
been attributed to various known clinical diagnoses, 
including astigmatism, hyperopia, presbyopia, and cataracts.  
Additionally, the veteran's dry eyes have been attributed to 
arthritis and with regard to any extraocular imbalance, the 
examiner suspected a decompensated phoria.  The Board has 
considered all applicable criteria and finds that the record 
does not contain any evidence of objective indications of 
chronic disability manifested by visual disturbances due to 
undiagnosed illness or chronic multisymptom illness.  

Assuming, without conceding, that the veteran's dry eyes and 
extraocular imbalance are not related to known clinical 
diagnoses, the Board still concludes that service connection 
is not warranted under 38 C.F.R. § 3.317.  Service medical 
records do not show that the veteran's dry eyes or 
extraocular imbalance became manifest while he was in 
Southwest Asia and optometric examination in August 1991 was 
negative for chronic disability other than refractive errors.  
Further, there is no evidence at this time that any such 
chronic disability of the eye/vision is manifested to a 
compensable degree.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6000-6035 (2004).  

As the preponderance of the evidence is against the claim for 
service connection for an eye disability, including defective 
vision, to include a disability due to undiagnosed illness 
manifested by visual disturbances, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  




ORDER

Service connection for an eye disability, including defective 
vision, to include a disability due to undiagnosed illness 
manifested by visual disturbances, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


